DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2019/020576 filed May 24, 2019 which claims foreign priority to JAPAN Document 2018-105605 filed May 31, 2018.
Status
This Office Action is in response to Applicants' Communication filed on November 9, 2020 in which Claims 3, 4 and 7-11 are amended to change the breadth of the claims.  Claims 1-12 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed November 9, 2020 and April 27, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The metes and bounds of the phrase “fibrillation ratio of 1.0% or more” as recited in the current claims cannot be determined since the definition of “fibrillation ratio” is not clearly defined in the specification. From reading the information disclosed in paragraph no. [0054] of the current specification, the fibrillation ratio appears to be a comparison of the disintegrated cellulose fiber with the disintegrated pulp. But, this analysis of the fibrillation ratio is not clear since detailed information about this procedure is not disclosed in the current specification.  For example, how is the disintegrated cellulose fibers separated from the cellulose pulp; a detailed example of actual procedures used to obtain the claimed fibrillation ratio has not been provided. All the claims of record are rejected for this reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutomo et al (JP 2014-193959 A, provided with the IDS dated 11/09/2020)).
Applicant claims a fibrous cellulose having an average fiber width of 0.1 µm or more, an average fiber length of 0.02 to 3.0 mm, and a fibrillation ratio of 1.0% or more.
The Yasutomo et al JP publication discloses plant fiber-containing resin composition wherein the plant fiber meets the condition of an average fiber length being 0.1-0.7 mm and an average fiber width being 2-15,000 nm (i.e., 0.002 µm – 15.0 µm) (see the 2nd paragraph on page 3 of the Yasutomo et al JP publication), which meet the currently claimed fibrous cellulose property of having an average fiber length of 0.02 to 3.0 mm and an average fiber width of 0.1 µm or more.
	The instantly claimed fibrous cellulose differs from plant fiber in the Yasutomo et al JP publication by claiming a fibrillation ratio of 1.0% or more.  Yasutomo et al JP publication does not mention a fibrillation ratio for the plant fiber thereof. 
	However, in view of the similar average fiber width and the average fiber length between the currently claimed fibrous cellulose and the plant fiber disclosed in the Yasutomo et al publication, the fibrillation ratio for the plant fiber in the Yasutomo et al publication would meet the fibrillation ratio of 1.0% or more as recited in current claim 1.  The procedure described in the specification that is used to determine the fibrillation ratio appears to be a common practice procedure for determining the fibrillation ratio of fibers and does not present new and unexpected results.  
	The Yasutomo et al JP publication further disclose plant fiber containing resin composition wherein the plant fiber modifying agent contained in the composition is a compound containing a carboxylic acid or an acid anhydride as functional groups attached to plant fiber (see page 11, item no [4]).  Examples of carboxylic acid disclosed by the Yasutomo et al publication include hexanoic acid and maleic acid (see page 31, paragraph no. [0071]), both of which are examples that embraces Structural formula (1) and Structural formula (2) that are recited current Claim 2.  Paragraph no. [0071] further list examples of acids that cover the description of the R group recited in current Claim 2, wherein Claim 2 recite that the R is any one of a linear, branched, or annular saturated hydrocarbon group or a derivative thereof; a linear, branched, or annular unsaturated hydrocarbon group or a derivative thereof; and an aromatic group or a derivative thereof.
	The Yasutomo et al JP publication also disclose preparation of the plant fiber-containing resin composition that involve a melt-kneading step wherein a therrnoplastic resin, a plant fiber composition, and a plant fiber modifier are combined while being melt-kneaded. Yasutomo et al discloses that the melt-kneading step mainly comprises 2 steps. In other words, A} a step of combining plant fibers and the plant fiber modifier in a plant fiber composition; and B) a step of dispersing a plant fiber in a plant fiber composition in a thermoplastic resin (see paragraph no. [0085] of the Yasutomo et al JP publication). These steps embrace the method steps recited in current Claims 5-12.  The above mention condition of an average fiber length being 0.1-0.7 mm and an average fiber width being 2-15,000 nm (i.e., 0.002 µm – 15.0 µm) disclosed by the Yasutomo et al JP publication, alone with the fibrillation ratio of 1.0% or more as discussed above, embraces the currently claimed fibrous cellulose property of having an average fiber length of 0.02 to 3.0 mm, the average fiber width of 0.1 µm or more, and fibrillation ratio of 1.0% or more that are recited in current Claims 4, 5, and 8-10.  Further conditions recited in claims such as modifying the fibrous cellulose with a polybasic acid in current Claims 6, 9 and 10 is not new since the Yasutomo et al JP publication in the background teaching of the state of the invention suggest the present of polybasic acids semi-esterified cellulose being used to manufacture a plant-containing resin composition (see page 9, 3rd paragraph of the Yasutomo et al publication).  Also, defibrating being performed with a refiner as recited in current Claim 7 is known in the art since the Yasutomo et al JP publication teaches the use of various types of apparatuses being used as a fine fiberization treatment method for obtaining fine fibers (see paragraph no. [0041] of the Yasutomo et al JP publication).
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant invention to associate the plant fiber of the plant fiber-containing resin composition of the Yasutomo et al JP publication as having a fibrillation ratio of 1.0% in view of their closely related structures and the resulting expectation of similar industrial application for the plant fiber-containing resin composition or fibrous cellulose composite resin.	 

Summary
No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623